I concur specially in the judgment and in what is said on the question whether the relationship of employer and employee existed between C.E. Perry and the deceased. I also concur in the judgment on the constitutional question. This I would not be prepared to do, however, if the questions decided inCarstens v. Pillsbury, *Page 504 172 Cal. 572, [158 P. 218], and Sturdivant v. Pillsbury, 172 Cal. 581, [158 P. 222], were now presented for the first time. I dissented in those cases principally for the reason that, in my opinion, the grant of power to the legislature (sec. 21, art. XX, Const.) authorized that body, in order more fully to realize the fundamental objects of the new order of rights and liabilities, to create and enforce a liability against the owner, the general contractor and the subcontractor as well as against the immediate employer of the injured workman. To this view I still adhere, but the above decisions to the contrary having become the settled law of the state, I think the conclusion reached herein must be accepted.